Judgment dismissing complaint reversed upon the law and a new trial granted, costs to appellants to abide the event, upon the ground that the plaintiffs should have been permitted to establish their right to a rescission of the contract and a return of their down payment under the allegation that the defendants stated to plaintiffs that the only encroachment upon the property was that of a sidewall encroaching three-quarters of an inch; and that they entered into the contract which, because of their illiteracy and ignorance, coupled with the representation aforesaid, they would not otherwise have entered into. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.